DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, drawn to a modular grip piece for an endoscope handle, classified in A61B1/00105.
II.	Claims 17-20, drawn to a method of using an endoscope with a grip piece on the endoscope handle, classified in A61B1/00066. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention I could be used in a different process of use, for example without attachment of the grip piece to the handle, classified in A61B1/00105.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if . 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The application comprises claims directed to the following patentably distinct species:    
    Species A: The device as discussed with reference to Figs.3-10. 
    Species B: The device as discussed with reference to Figs. 11-12.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which Currently, no claims are held to be generic. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Scott Chappell on 4 March, 2022, a provisional election was made without traverse to prosecute the invention of Invention I, Species B, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 13, the claim reads “a hand assist device configured to be coupled to the handle, and uncoupled from” [lines 3-4]. This could be interpreted to mean that the hand assist device is configured to be uncoupled from some unmentioned device. Alternatively, this could be assumed to be an obvious typographical error where the hand assist device is claimed to configured to be uncoupled from the handle. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed the latter interpretation is correct.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Papouras et. al. (USPN 8,092,373). 
In regards to Claim 1, Papouras discloses a hand assist device [10, Fig.2] configured for use with an endoscope, comprising: 
	a body [Fig.2] configured to removably couple to a handle of the endoscope [100, Figs.1, 10, abstract, col.4 ll.20-22], wherein the body comprises: 
		a recess [space between protrusions 38, the space labeled as 40 in Fig.7, Figs.2-3, 7] configured to receive the handle of the endoscope [Fig.10], wherein the recess extends from a proximal end of the body to a distal end of the body; 
		a palm support portion [portion of 30 about apex 34, Figs.6, 10]; 
		a finger support portion [topside 32 to the left of the portion about apex 34 in Fig.6, Figs.6, 10] proximal to the palm support portion; and 
		a base support portion [the portion of outermost of the protruding rings at 12 which is to the right of 34, Fig.6, and areas of 30 adjacent thereto and distal to the palm support portion, Figs.6] distal to the palm support portion.
	In regards to claim 2, Papouras discloses the device of claim 1, wherein the body defines a longitudinal opening [opening between the distal portions of 38, Figs.2, 7] between two longitudinal edges of the body, the longitudinal opening leading to the recess [Fig.2; this leads to the space between the portions 38, labeled as 40 in Fig.7].
	In regards to claim 3, Papouras discloses the device of claim 1, wherein the palm support portion is configured to fill a space between a palm and a handle body of the endoscope handle and includes a curved portion that protrudes radially outward 
	In regards to claim 4, Papouras discloses the device of claim 3, wherein the curved portion has an apex [34, Figs.6, 10] at the radially-outermost portion of the body.
	In regards to claim 5, Papouras discloses the device of claim 1, wherein the finger support portion is configured to be positioned adjacent to at least one button of the handle when the device is coupled to the endoscope and is configured to fill a space between an index finger and a handle of the endoscope [Fig.10, the endoscope could be held in this fashion.].
	In regards to claim 6, Papouras discloses the device of claim 1, wherein the finger support portion is configured to be proximate to and distal to an end portion of an umbilicus [120, Figs.1, 10] of the endoscope when the device is coupled to a handle of the endoscope [Fig.10; note that while Papouras shows this configuration, the claim does not positively set forth the endoscope or portions thereof].
	In regards to claim 7, Papouras discloses the device of claim 1, wherein the base support portion projects radially outward from a central longitudinal axis of the body [Fig.6] and is configured to align with the ulnar side of a palm [As set forth here, “align with the ulnar side of the palm” provides no limitation whatsoever. It simply  means that both the base support portion and ulnar side of the palm exist.].
	In regards to claim 8, Papouras discloses the device of claim 7, wherein the base support portion has a concave exterior surface [dip between the ring on 12 and 30 on the right side in Fig.6] facing radially away from the central longitudinal axis.
	In regards to claim 10, Papouras discloses the device of claim 1, wherein the body further comprises a locking portion [prongs 38, inner surface of 40, Figs.2, 7; the 
	In regards to claim 11, Papouras discloses the device of claim 10, wherein the locking portion is C-shaped [Fig.7], defining an interior [40, Fig.7] to receive the medical instrument [Fig.10], wherein the locking portion has a free end [one of 38, Fig.7] separated from a surface of one of the palm support portion or the base support portion.
	In regards to claim 12, Papouras discloses the device of claim 1, wherein the body comprises a flexible material such that the recess can be forced between an at-rest configuration and an enlarged configuration for receiving an endoscope [col.4 ll.20-23; further as all materials possess the property of elasticity, the device can be reversibly deformed to at least some extent.]
	In regards to claim 13, Papouras discloses an endoscope system comprising: 
	an endoscope [100, Figs.1, 10] including a handle [240, Figs.1, 10]; and 
	a hand assist device [10, Fig.2] configured to be coupled to the handle [Fig.10], and uncoupled from [abstract, col.4 ll.20-22], the hand assist device comprising: 
		a body [Fig.2], wherein the body comprises: 
			a channel [space between protrusions 38, the space labeled as 40 in Fig.7, Figs.2-3, 7] configured to receive the handle of the endoscope [Fig.10], wherein the channel extends from a proximal end of the body to a distal end of the body; 
			a palm support portion [portion of 30 about apex 34, Figs.6, 10]; 
			a finger support portion [topside 32 to the left of the portion about apex 34 in Fig.6, Figs.6, 10] proximal to the palm support portion; and 
			a base support portion [the portion of outermost of the protruding 
	In regards to claim 14, Papouras discloses the endoscope system of claim 13, wherein the body is a unitary body [Fig.2; the applicant has not set forth a strict definition of the term “unitary”, and as such the fully assembled device of Fig.2 forms a single entity, and therefore is a unitary body.].
	In regards to claim 15, Papouras discloses the endoscope of claim 13, wherein the body further comprises a locking portion [prongs 38, inner surface of 40, Figs.2, 7; the applicant has not set this forth here such that this cannot overlap in scope with the channel of claim 13] configured to receive an accessory device [Fig.10; other devices could be received therein.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Papouras et. al. (USPN 8,092,373) in view of Good et al. (USPN 5,353,474). 
	In regards to claim 9, Papouras discloses the device of claim 1, however does not positively discloses wherein the body further comprises a surface protrusion configured to be positioned between a middle finger and a ring finger, the surface protrusion being positioned between the palm support portion and the finger support portion.

	Good teaches a body [20, Figs.2-4, col.4 ll.32-36] configured to removably couple to a handle [16, Figs.1-3, col.4 ll.30-36], wherein the body has a palm support portion [surface in the box indicated by the lower arrow in Fig.10 provided hereinbelow for illustrative purposes, Figs.3, 10] and a finger support portion [surface in the box indicated by the upper arrow in Fig.10 provided hereinbelow for illustrative purposes, col.7 ll.4-8] above the palm support portion when the body is coupled to the handle, and 
	wherein the body further comprises a surface protrusion [second to top ridge of 33, Fig.8] configured to be positioned between a middle finger and a ring finger, the surface protrusion being positioned between the palm support portion and the finger support portion [Figs.8-10].

    PNG
    media_image1.png
    363
    435
    media_image1.png
    Greyscale



Therefore it would have been obvious to one having ordinary skill in the art to modify the body disclosed by Papouras to have a surface protrusion in accordance with the teachings of Good. This would be done for the purpose taught above.
Claims 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Papouras et. al. (USPN 8,092,373).
In regards to claim 16, Papouras discloses the device of claim 13, however does not positively disclose wherein the channel tapers from the proximal to distal direction. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device disclosed by Papouras with a taper to its channel from the proximal to the distal direction, because Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the constant profile channel as disclosed by Papouras, because it provides attachment to the endoscope and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Papouras.
Therefore, it would have been an obvious matter of design choice to modify Papouras to obtain the invention as specified in the claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Renner et al. (USPN 6,083,151)
Goto et. al. (US PGPUB 2004/0015050)
Birnkrant et al. (US PGPUB 2008/0249370)
Miyamoto et al. (US PGPUB 2010/0081874)
Avitsian et al. (US PGPUB 2013/0267777)
Dejima (US PGPUB 2017/0007100)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795